Per Curiam.
This is an- application to compel the payment of highway orders. The respondent denies their validity on various grounds.
Replication that in a certain snit thereon in the circuit court the circuit judge made a finding of facts sustaining the orders.
Rejoinder denying that the circuit judge was requested to-make a full finding.'
Surrejoinder, that he was, and did. SvnviUter.
In the suit mentioned the court held it had no jurisdiction. All the proceedings subseqnent to the answer are immaterial. The parties should frame their issues on the answer.